Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 2020/0326119 to Lee et al discloses a refrigerator comprising: a main body 12 having a front side thereof open; and a door 101 configured to open and close the open front side of the main body, wherein the door 101 includes: a door body 120; and an upper door cap 130 coupled to an upper end of the door body 120 and having an upper coupling portion formed therein, a door panel 110 separably mounted on the door body 120, and including an upper trim 161 having an upper trim protrusion 162a that is accommodated in the upper coupling portion while the door panel 110 is mounted on the door body 120; and a fixing cover 171 coupled to the upper door cap 130, and configured to prevent the upper trim protrusion 162a from being separated from the upper coupling portion when the upper trim protrusion 162a is accommodated in the upper coupling portion, wherein the upper trim protrusion 162a includes an upper trim hole 163 formed to allow the fixing cover 171 to be inserted thereinto while the door panel 110 is mounted on the door body 120.
US 2018/0141718 to Ahlstrom et al discloses a cover 14, a fixing cover 63 coupled to the cover 14 to cover a portion of an upper surface of the cover 14.
US 2018/0187955 to Son et al discloses a refrigerator comprising: a main body 10 having a front side thereof open; and a door 40 configured to open and close the open front side of the main body 10, wherein the door 40 includes: a door body 43; and an upper door cap 44,45,51 coupled to an upper end of the door body and having an upper coupling portion formed therein (via 44 and 51, such as shown in Fig. 10), a door panel 42 separably mounted on the door body, and including an upper trim having an upper trim protrusion that is accommodated in the upper coupling portion while the door panel is mounted on the door body; and a fixing cover 45 coupled to the upper door cap to cover a portion of an upper surface of the upper door cap.
The prior art of record fails to teach or fairly suggest, in combination with all the elements recited in claim 1, the upper door cap having an upper coupling portion formed therein, the door panel including an upper trim having an upper trim protrusion that is accommodated in the upper coupling portion, the fixing cover coupled to the upper door cap to cover a portion of an upper surface of the upper door cap, and configured to prevent the upper trim protrusion from being separated from the upper coupling portion when the upper trim protrusion is accommodated in the upper coupling portion, wherein the upper trim protrusion includes an upper trim holed formed to allow the fixing cover to be inserted thereinto while the door panel is mounted in the door body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









HVT
February 26, 2021


/HANH V TRAN/Primary Examiner, Art Unit 3637